145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Joel CRETACCI, Defendant-Appellant.
No. 97-10267.
United States Court of Appeals, Ninth Circuit.
Submitted April 14, 1998.**June 2, 1998.

Appeal from the United States District Court for the District of Arizona.
Before: NOONAN and TROTT, Circuit Judges, and WALLACH.***
MEMORANDUM*
STRAND, J., Presiding.


1
We affirm the district court's holdings.  The district judge "was entitled to accord greater credibility to the government expert than to the defense expert."  See United States v. Hoskie, 950 F.2d 1388, 1392 (9th Cir.1991) (discussing United States v. Frank, 933 F.2d 1491, 1493 (9th Cir.1991).  Based on the expert testimony presented by both sides, the district court properly found that the government had established by a preponderance of the evidence that Mr. Cretacci was competent to stand trial.


2
The remedy chosen by the district judge for the discovery violation was well within his discretion.  See Fed.R.Crim.P. 16(a)(1)(C); United States v. Baker, 10 F.3d 1374, 1398 (9th Cir.1993).  Furthermore, Mr. Cretacci demonstrates no "prejudice to substantial rights" due to the discovery error.  See Baker, 10 F.3d at 1398.  Thus, the district court's decision is AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a); 9th Cir.  R. 34-4


**
 * The Honorable Evan J. Wallach, United States Court of International Trade, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3